Case: 10-50778     Document: 00511746663         Page: 1     Date Filed: 02/03/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 3, 2012
                                     No. 10-50778
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ERMI ARNOLDO BECCERRA-MORALES, also known as Juan Alonso Montes-
Torres,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:10-CR-654-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Ermi Arnoldo Beccerra-Morales was convicted of one charge of attempted
illegal reentry into the United States as well as one charge of false personation
in immigration matters and was sentenced to serve a within-Guidelines sentence
of 46 months in prison and a three-year term of supervised release. In this
appeal, Beccerra-Morales argues that his sentence is improper because he did




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50778    Document: 00511746663      Page: 2   Date Filed: 02/03/2012

                                     No. 10-50778

not admit that his prior deportation occurred subsequent to his conviction for a
drug-trafficking offense.
      We review this claim for plain error only due to Beccerra-Morales’s failure
to present it to the district court. United States v. Rojas-Luna, 522 F.3d 502, 504
(5th Cir. 2008). An error is plain if it was clear or obvious and affected the
defendant’s substantial rights. Puckett v. United States, 129 S. Ct. 1423, 1429
(2009). Our review of the record, Beccerra-Morales’s arguments, and pertinent
authority shows that he has not met this standard. Instead, the record shows
sufficient support for the district court’s sentencing decision. See United States
v. Almendarez-Torres, 523 U.S. 224, 226-27 (1998); Rojas-Luna, 522 F.3d at 504-
06.
      This appeal is not frivolous and, although we conclude that the judgment
should be affirmed without further briefing, summary affirmance is not
appropriate. See United States v. Holy Land Found. for Relief & Dev., 445 F.3d
771, 781 (5th Cir. 2006). Thus, we affirm the judgment of the district court and
deny the Government’s motion for summary affirmance or, alternatively, for an
extension of time to file a brief.
      AFFIRMED; MOTION DENIED.




                                          2